Plaintiff has appealed from an adverse judgment and on the 10th day of December, 1942, filed her brief. The authorities cited reasonably sustain the allegations of error. Under such circumstances, as held in Gooldy v. Hines, 186 Okla. 583,99 P.2d 498, it is not the duty of this court to search the record for some theory upon which to sustain the judgment of the trial court, but the court may reverse and remand the cause, with directions.
Cause is reversed and remanded, with directions to grant a new trial.
CORN, C. J., GIBSON, V. C. J., and OSBORN, BAYLESS, WELCH, HURST, and DAVISON, JJ., concur. RILEY and ARNOLD, JJ., absent.